DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20200305225 A1, hereinafter referred to as Zhang).
		Re claim 1, Zhang teaches a method by a first communication device (one LTE eNB or 5G RAT eNB) for transmitting data in case of a packet data convergence protocol (PDCP) version change (handover from 5G to LTE or LTE to 5G causes change of PDCP version from 5G to LTE or LTE to 5G) in a wireless communication system (Fig. 5-7, Abstract), the method comprising:

	(ii) identifying first data (LTE/5G data transmitted before handover (both successful and unsuccessful transmission)) transmitted from the second PDCP entity to a radio link control (RLC) entity for the second communication device (LTE/5G data (i.e. first data) transmitted before handover includes data not successfully transmitted to the UE from one of the 5G eNB or 4G eNB and data successfully transmitted to the UE before handover. Retransmission of LTE/5G data starting from the first missing LTE PDCP/5G PCLC SDU (i.e. data not successfully transmitted to the UE from one of the 5G eNB or 4G eNB) indicates that 5G/LTE data before the first missing SDU are successfully transmitted to the UE) in case that the PDCP version of the first PDCP entity is changed (after handover from 5G to LTE, 5G eNB sends data to LTE eNB for retransmission starting from the first SDU not successfully received by the UE. This retransmission of 5G data after handover indicates that PCLC SDUs (5G data) before the first missing SDU/unsuccessful SDU are successfully transmitted to the UE. Similarly, after handover from LTE to 5G, LTE eNB sends data to 5G 
	(iii) transmitting second data (retransmission of LTE data/5G data after handover and new LTE/5G data transmission after handover) to a third communication device (UE) based on the first data (5G/LTE data transmitted before handover) and a data transmission mode (RLC acknowledgement mode) configured for the first communication device (LTE eNB/5G eNB) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143).
		Claim 10 recites a first communication device to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Zhang teaches to determine the second data (retransmission of LTE data/5G data) by excluding data for which an ack is sequentially received through an RLC automatic repeat request (ARQ) from the first data (first missing PCLC SDU indicates the successful reception of data before the first missing PCLC SDU) in case that the data transmission mode is a first acknowledged mode (AM mode) (RLC acknowledgement mode) (data that are received successfully are not retransmitted and data that are not received successfully are retransmitted. Therefore, retransmission excludes successfully transmitted data); and determining the second data (new LTE/5G data transmission after handover) 
		Re claim 3, Zhang teaches to receive, from the second communication device, information indicating that a buffer of the RLC entity is in an empty state (after handover from 5G eNB to LTE eNB, 5G eNB sends the buffered data to the LTE eNB and this forwarding of data from 5G eNB to LTE eNB makes the 5G eNB buffer empty. Similarly, after LTE to 5G handover, LTE eNB makes LTE buffer empty by forwarding stored data to the 5G eNB) in case that the data transmission mode is a third AM mode (RLC acknowledgement mode); and determining the second data by excluding the first data in response to the information (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		Re claim 5, Zhang teaches to give a new sequence number to the second data (new data after handover has a sequence number determined according to the RAT where the UE is handed over such as RLC SN or PCLC SN. After 
		Re claims 6, 13, Zhang teaches that in case that the third communication device performs a handover from the second communication device to the first communication device (handover from LTE to 5G eNB or 5G to LTE eNB) or the third communication device is in dual connectivity with respect to the first communication device and the second communication device (UE is connected to both the LTE eNB and 5G eNB where LTE eNB is the primary node and 5G eNB is the secondary node) in a state where the first communication device and the second communication device belong to different networks (LTE network and 5G network), respectively, the PDCP version of the first PDCP entity is changed from the PDCP version of the second PDCP entity (handover from 5G eNB to LTE eNB changes 5G PDCP version (i.e. PCLC, Fig. 7) to LTE PDCP version. Similarly, handover from LTE eNB to 5G eNB changes LTE PDCP version to 5G PDCP version/PCLC) (Fig. 5-7, Fig. 10-14, Par 0060-0061, Par 0065-0066, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0124, Par 0135-0139).
		Re claim 7, Zhang teaches to receive data transmission state information from the second communication device (SN status/data forwarding for retransmission); and determine the first data transmitted (LTE/5G data transmitted before handover (both successful and unsuccessful transmission)) from the second PDCP entity to the RLC entity based on the data transmission 
		Re claim 8, Zhang teaches to receive PDCP state information from the third communication device (PDCP status report from UE, Par 0116-0117; PCLC status report from UE, Par 0121); and determine the second data (retransmitted data after handover) by excluding data that the third communication device has successfully received from the second communication device based on the PDCP state information (first missing PCLC SDU indicates that the UE received the PCLC SDUs before the first missing PCLC SDU successfully and retransmission after handover excludes successfully transmitted data) (Fig. 10-12, Par 0116-0121).
		Re claims 9, 15, Zhang teaches that in case that the first communication device and the second communication device are implemented by different base stations (LTE eNB and 5G eNB), the third communication device is implemented by a terminal (UE) (Fig. 5-6, Fig. 10-12, Par 0060, Par 0062-0066, Par 0071, Par 0115-0121) and in case that the first communication device and the second communication device are implemented by different terminals, the third communication device is implemented by a base station (this feature is not applicable when the first communication device and the second communication device are implemented by different base stations and he third communication device is implemented by a terminal. Therefore, prior art is not required to 
		Re claim 11, Zhang teaches to determine the second data (retransmission of LTE data/5G data) by excluding data for which an ack is sequentially received through an RLC automatic repeat request (ARQ) from the first data (first missing PCLC SDU indicates the successful reception of data before the first missing PCLC SDU) in case that the data transmission mode is a first acknowledged mode (AM mode) (RLC acknowledgement mode) (data that are received successfully are not retransmitted and data that are not received successfully are retransmitted. Therefore, retransmission excludes successfully transmitted data); and determine the second data (new LTE/5G data transmission after handover) by excluding the first data (all the data transmitted before handover) in case that the data transmission mode is a second AM mode (RLC acknowledgement mode acknowledging successful retransmission) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover), to receive, from the second communication device, information indicating that a buffer of the RLC entity is in an empty state (after handover from 5G eNB to LTE eNB, 5G eNB sends the buffered data to the LTE eNB and this forwarding of data from 5G eNB to LTE eNB makes the 5G eNB buffer empty. Similarly, after 
		Re claim 14, Zhang teaches to receive data transmission state information from the second communication device (SN status/data forwarding for retransmission); and determine the first data transmitted (LTE/5G data transmitted before handover (both successful and unsuccessful transmission)) from the second PDCP entity to the RLC entity based on the data transmission state information (data forwarded for retransmission indicates the data transmitted successfully and unsuccessfully before handover) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143), and to receive PDCP state information from the third communication device (PDCP status report from UE, Par 0116-0117; PCLC status report from UE, Par 0121); and determine the second data (retransmitted data after handover) by excluding data that the third communication device has successfully received from the second communication device based on the PDCP state information (first missing PCLC SDU indicates that the UE received the PCLC SDUs before the first missing PCLC SDU successfully and .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 10 above and further in view of Jiang et al (US 20210084129 A1, hereinafter referred to as Jiang).
		Re claims 4, 12, Zhang teaches that base station/eNB operates in unacknowledged (UM) mode and there is no retransmission of data in unacknowledged (UM) mode (Par 0073, Par 0085).
		Zhang does not explicitly disclose to determine the second data by excluding data for which a first timer expires from the first data in case that the data transmission mode is a first unacknowledged mode (UM mode); determine the second data by excluding the first data in case that the data transmission mode is a second UM mode; and determine the second data by excluding the first data in case that a second timer expires if the data transmission mode is a third UM mode.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step to delete PDCP SDU upon expiration of a discard timer in an RLC unacknowledged mode, as taught by Jiang for the purpose of processing data to reduce “cache space occupied by the PDCP SDU”, as taught by Jiang (Par 0064).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang further discloses to delete transmitted data after expiration of a discard timer in an RLC unacknowledged mode (Par 0002-0003). Therefore, Zhang in view Jiang is capable of determining the second data (new data transmitted after handover, Reference Zhang, Fig. 10-12) by excluding data (data transmitted before handover) for which a first timer expires from the first data in case that the data transmission mode is a first unacknowledged mode (UM mode) (deleting data upon expiration of a timer in UM mode, reference Jiang, Par 0002-0003) and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step to delete PDCP SDU in an unacknowledged mode after satisfying a condition even when the discard timer does not expire, as taught by Jiang for the purpose of processing data to reduce “cache space occupied by the PDCP SDU”, as taught by Jiang (Par 0064).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang discloses an unacknowledged mode (UM) to delete transmitted data before the expiration of the discard timer (second UM mode). Therefore, Zhang in view of Jiang is capable of determining the second data by excluding the first data in case that the data transmission mode is a second UM mode and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G 

Relevant Prior Art
		Shah et al (US 20190357137 A1) discloses that a UE establishes dual connectivity with a gNB and an LTE eNB. The UE transmits an ACK status report to the LTE eNB/master eNB and receives missing PDU from the LTE eNB (Fig. 11-12, Fig. 16-17, Fig. 19).









Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473